Detailed Action
NOTICE OF PRE-AIA  OR AIA  STATUS
The present application is being examined under the pre-AIA  first to invent provisions. 
RESPONSE TO AMENDMENT
This Final Office action is responsive to the communication filed under 37 C.F.R. § 1.111 on October 8, 2021 (hereafter “Response”). The amendments to the claims are acknowledged and have been entered.
Claims 22 and 27 are now amended.
Claims 22–27 are pending in the application. 
Applicant’s arguments with respect to the rejection of claims 22–31 have been fully considered and are persuasive.  The rejection of claims 22–31 has been withdrawn. 
New grounds of rejection for claims 27–31 follow, which were necessitated by the change in scope to parent claim 27. 
Accordingly, since at least some claims stand rejected, the Applicant’s request for a notice of allowance (Response 9) is respectfully denied.
ALLOWABLE SUBJECT MATTER
Claims 22–26 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:
Claims 22–26 recite a novel and nonobvious electronic device with a flexible display whose displayed user interface changes depending upon the amount of the display remains uncovered (exposed) by the fold. Importantly, when the display is folded to a size that is less than a threshold—yet still partially exposed—the electronic device refrains from displaying anything on the exposed area.

Kikuchi merely discloses that when an electronic book 300 is closed shut, it is turned off (paragraph [0095]). Thus, the turning off of the electronic book is not based on a size of an exposed area (which is exposed on the basis of an asymmetrical fold per the claim). Instead, the turning off is based on the book being shut, such that there is no exposed area.
(Response 8) (emphasis original).
Since the prior art does not appear to explicitly disclose this feature, or render it obvious, claims 22–26 are allowable over the prior art.
CLAIM REJECTIONS – 35 U.S.C. § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –


I.	ARNESON DISCLOSES CLAIMS 27 AND 29.
Claim(s) 27 and 29 are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by U.S. Patent Application Publication No. 2008/0291225 A1 (“Arneson”).
Claim 27
Arneson discloses:
A controlling method of an electronic device which comprises a flexible display, the method comprising: 
“Referring to FIG. 4, a method 400 of re-sizing an active area of a flexible display” is provided. Arneson ¶ 27.
providing a first user interface (UI) while the flexible display is unfolded; 
“As a default, the entire screen 104 can be made visible in the flat position.” Arneson ¶ 18.
based on the flexible display being folded asymmetrically by a single fold, identifying a size of an exposed area among the flexible display; and 
The method 400 includes “step 402 of initiating a re-sizing program on a device using the flexible display upon detection of an altered shape of the device or display. At step 403, signals can be generated or received indicative of the altered shape of the device or display.” Arneson ¶ 27. “The method 400 can further include the step 408 of activating at least two points on the flexible display to indicate dimensions of the active area.” Arneson ¶ 27.
based on the size of the exposed area being less than a threshold value, not providing any UI on the exposed area, 
require the condition precedent of receiving a fold such that “the size of the exposed area [is] less than a threshold value,” and therefore, the contingent step of “not providing any UI on the exposed area” need not be performed, either.
and based on the size of the exposed area being greater than or equal to the threshold value, providing a second UI related to the first UI on the exposed area based on the size of the exposed area.
“In any event, the method 400 can further control the active area of the flexible display dependent upon the shape or the housing or display at step 411. The method can optionally resize the active area in accordance with the at least two points activated at step 412. Optionally, at step 414, the method 400 can re-size fonts corresponding to the dimensions of the active area or re-size graphic elements corresponding to the dimensions of the active area.” Arneson ¶ 27.
Claim 29
Arneson discloses the method of claim 27, 
wherein a size of a UI element included in the first UI is greater than a size of a UI element included in the second UI.
“Optionally, at step 414, the method 400 can re-size fonts corresponding to the dimensions of the active area or re-size graphic elements corresponding to the dimensions of the active area.” Arneson ¶ 27.
.
Claim(s) 27, 29, 30, and 31 are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by U.S. Patent Application Publication No. 2010/0056223 A1 (“Choi”).
Claim 27
Choi discloses a controlling method of an electronic device which comprises a flexible display, the method comprising: 
providing a first user interface (UI) while the flexible display is unfolded; 
As shown in FIG. 14, a flexible display 151 provides “a play status image 540 and play list 550.” Choi ¶ 159.
based on the flexible display being folded asymmetrically by a single fold, identifying a size of an exposed area among the flexible display; and 
While a “music play screen” comprising “a play status image 540 and play list 550” is provided on the left and right halves of the flexible display 151, see Choi FIG. 14 and ¶ 159, the controller 180 detects “if a part of the flexible display 151 is bent to horizontal axis” in the manner illustrated in FIG. 15(c). Choi ¶ 165.
based on the size of the exposed area being less than a threshold value, not providing any UI on the exposed area, 
Choi does not need to disclose this contingent limitation to reach a finding of anticipation because “[t]he broadest reasonable interpretation of a method (or process) claim having contingent limitations requires only those steps that must be performed and does not include steps that are not required to be performed because the condition(s) precedent are not met.” MPEP § 2111.04(II.). In this case, claim 27 does not explicitly require the condition precedent of receiving a fold such that “the size of the exposed area [is] less than a threshold value,” and therefore, the contingent step of “not providing any UI on the exposed area” need not be performed, either.

In response, “the play status image 540 which is displayed on the bent part is deleted and only the play list 550 is displayed on a display region according to the detected bent area.” Choi ¶ 165. 
To be clear, the claimed “first UI” corresponds to the full “music play screen” of FIG. 14(a), whereas the claimed “second UI” corresponds to the partially deleted music play screen depicted in FIG. 15(c).
Claim 28
Choi discloses the method of claim 27, 
wherein a UI element included in the first UI comprises a UI element included in the second UI and an additional UI element.
The partially deleted music play screen of FIG. 15(c) includes the play list 550, whereas the full music play screen of FIG. 14 includes both the play list 550 and the play status image 540. See Choi ¶¶ 159 and 165.
Claim 30
Choi discloses the method of claim 27, 
wherein the first UI is received from an external server while the electronic device is unfolded, and when the electronic device is folded, the second UI is received from the external server.
“The memory 160 can store programs necessary to process and control the controller 180 and also function to temporarily store input or output data,” Choi ¶ 51. However, rather than using the physical memory 160 located on the mobile terminal, “[t]he mobile terminal 100 may also manage a web storage serving as the storage function of the memory 160 on an Internet.” Choi ¶ 52. Thus, Choi teaches or at least suggests an embodiment in which a wireless communication unit (the claimed 
Claim 31
Choi discloses the method of claim 27, 
wherein the first UI and the second UI are prestored, 
“The memory 160 can store programs necessary to process and control the controller 180 and also function to temporarily store input.” Choi ¶ 51.
and wherein the electronic device provides the prestored first UI while the electronic device is unfolded, and when the electronic device is folded, provides the prestored second UI.
“The controller 180 typically controls the operation of each of the elements and controls an overall operation of the mobile terminal 100.” Choi ¶ 54. Thus, the controller 180 controls the mobile terminal 100 to display the user interface as described in paragraphs 163–165.
CONCLUSION
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Justin R Blaufeld whose telephone number is (571)272-4372. The examiner can normally be reached M-F, 9:00am-4:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kavita Stanley can be reached on (571) 272-8352. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

Justin R. Blaufeld
Primary Examiner
Art Unit 2176



/Justin R. Blaufeld/Primary Examiner, Art Unit 2176